DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Michael Bartholomew on June 16, 2022.

The application has been amended as follows: 
1. (Currently Amended) A method comprising: 
receiving an indication from a network, wherein: 
the indication indicates that downlink control information is transmitted up to 'k' times using up to 'k' control channels; 
a first subset of the control channels is transmitted in a first set of control resource sets; 
the first subset of the control channels is associated with a first transmission beam; 
a second subset of the control channels is transmitted in a second set of control resource sets; 
the second subset of the control channels is associated with a second transmission beam; 
the first transmission beam and the second transmission beam are different; 
the first set of control resource sets and the second set of control resource sets are different; 
the first subset of the control channels and the second subset of the control channels are different; 
the first subset of the control channels has a first starting bit index for control channel rate matching; [[and]] 
Application No.: 16/866,807-3- Attorney Docket No.: SMM920170187-US-CNTthe second subset of the control channels has a second starting bit index for the control channel rate matching; and
the first starting bit index is different from the second starting bit index;the first starting bit index is differentfrom 
receiving at least one control channel of the control channels containing a first downlink control information; and 
communicating with the network according to the first downlink control information.

5. (Cancelled)

12. (Currently Amended) An apparatus comprising: 
a receiver that: 
receives an indication from a network, wherein: 
the indication indicates that downlink control information is transmitted up to 'k' times using up to 'k' control channels; 
a first subset of the control channels is transmitted in a first set of control resource sets; 
the first subset of the control channels is associated with a first transmission beam; 
a second subset of the control channels is transmitted in a second set of control resource sets; 
the second subset of the control channels is associated with a second transmission beam; 
the first transmission beam and the second transmission beam are different; 
the first set of control resource sets and the second set of control resource sets are different;
Application No.: 16/866,807-6- Attorney Docket No.: SMM920170187-US-CNTthe first subset of the control channels and the second subset of the control channels are different; 
the first subset of the control channels has a first starting bit index for control channel rate matching; [[and]] 
the second subset of the control channels has a second starting bit index for the control channel rate matching; and
the first starting bit index is different from the second starting bit index; 
and 
receives at least one control channel of the control channels containing a first downlink control information; and 
a processor that communicates with the network according to the first downlink control information.

16. (Cancelled)

REASONS FOR ALLOWANCE
Claims 1-4, 6-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Takeda et al. (U.S. PGPub 2021/0144714) teaches a method comprising: receiving an indication from a network (the transmitting/receiving sections may receive configuration information to indicate the number of DL control channel candidates associated with a DCI format and/or a DCI payload size, a plurality of control resource sets; See [0184]-[0187]), wherein: the indication indicates that downlink control information is transmitted up to 'k' times using up to 'k' control channels (the transmitting/receiving sections may receive configuration information to indicate the number of DL control channel candidates associated with a DCI format and/or a DCI payload size, a plurality of control resource sets, wherein each candidate associated with a DCI format is interpreted as the number of DCI transmitted up to the number of control channels; See [0184]-[0187]); a first subset of the control channels is transmitted in a first set of control resource sets (wherein the plurality of control resource sets is interpreted as each subset having a set); a second subset of the control channels is transmitted in a second set of control resource sets (wherein the plurality of control resource sets is interpreted as each subset having a set); the first set of control resource sets and the second set of control resource sets are different (wherein the plurality of control resource sets is interpreted as being different); and the first subset of the control channels and the second subset of the control channels are different (wherein the plurality of control channel candidates is interpreted as different); receiving at least one control channel of the control channels containing a first downlink control information (the transmitting/receiving sections may receive a DL control channel from the radio base station; See [0183]); and communicating with the network according to the first downlink control information (transmission signal generation section generates uplink signals (uplink control signals, uplink data signals, uplink reference signals, etc.) based on commands from the control section; See [194]).  
The prior art of Yu et al. (U.S. PGPub 2014/0177561) teaches having the first subset of the control channels is associated with a first transmission beam, the second subset of the control channels is associated with a second transmission beam and the first transmission beam and the second transmission beam are different (See Fig. 3B and [0053]).
The prior art of Chen et al. (U.S. PGPub 2014/0334397) teaches a related UE may successfully decode the PDCCH assuming the same aggregation level L1, but may also successfully decode the PDCCH assuming a different aggregation level, such as aggregation level 2 (L2) when the two PDCCH decoding candidates have the same starting CCE index. In this starting CCE index matching scenario, the eNB may assume an L1 aggregation level PDCCH for rate matching the PDSCH/EPDCCH transmission (See [0091]).
The prior art of Shi et al. (U.S. PGPub 2016/0081065) teaches when the control channel is the ePDCCH, the ePDCCH is transmitted repeatedly on the enhanced Control Channel Element (eCCE) of a same index of respective bundled sub-frames; the ePDCCH is transmitted repeatedly in a same index candidate set of a same PRB set of respective bundled sub-frames (See [0035]).
Claims 1-4 and 6-11 appear to be novel and inventive because prior art fails to show or teach the first subset of the control channels has a first starting bit index for control channel rate matching, Application No.: 16/866,807-3- Attorney Docket No.: SMM920170187-US-CNTthe second subset of the control channels has a second starting bit index for the control channel rate matching and the first starting bit index is different from the second starting bit index, in combination with the other limitations of the independent claim.the first starting bit index is differentfrom 
Claims 12-15 and 17-22 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/16/2022